TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 21, 2017



                                       NO. 03-16-00322-CV


                            Rebeca D. Balderas-Ramirez, Appellant

                                                  v.

                                 Anthony Carl Felder, Appellee


        APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                 AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment signed by the trial court on February 19, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.